J-S64031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.M. A/K/A       :   IN THE SUPERIOR COURT OF
 N.M.M., A MINOR                      :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1506 EDA 2018



              Appeal from the Order Entered, April 26, 2018,
          in the Court of Common Pleas of Philadelphia County,
            Family Court at No(s): CP-51-AP-0000295-2018,
           CP-51-DP-0001450-2017, FIN: 51-FN-001340-2017.



 IN THE INTEREST OF: M.V. A/K/A       :   IN THE SUPERIOR COURT OF
 M.M.V., A MINOR                      :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1508 EDA 2018



              Appeal from the Order Entered, April 26, 2018,
          in the Court of Common Pleas of Philadelphia County,
            Family Court at No(s): CP-51-AP-0000296-2018,
           CP-51-DP-0001451-2017, FIN: 51-FN-001340-2017.
J-S64031-18


 IN THE INTEREST OF: J.M. A/K/A       :   IN THE SUPERIOR COURT OF
 J.M.M., A MINOR                      :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1509 EDA 2018


              Appeal from the Order Entered, April 26, 2018,
          in the Court of Common Pleas of Philadelphia County,
            Family Court at No(s): CP-51-AP-0000297-2018,
           CP-51-DP-0001452-2017, FIN: 51-FN-001340-2017.


 IN THE INTEREST OF: G.M. A/K/A       :   IN THE SUPERIOR COURT OF
 G.B.M., A MINOR                      :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1510 EDA 2018


             Appeal from the Order Entered, April 26, 2018,
          in the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000298-2018,
          CP-51-DP-0001453-2017, FIN: 51-FN-001340-2017.


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                      Filed: January 2, 2019




                                  -2-
J-S64031-18



       M.M. (Mother) appeals the orders terminating her parental rights to her

four children – daughters N.M. (age 7), M.V. (age 6), J.M. (age 5), and son

G.M. (age 3) – pursuant to 23 Pa.C.S.A. §§ 2511(a)(2); (a)(5); and (b). 1

Mother also appeals the court’s decision to change the goal of the dependency

proceedings from reunification to adoption. We affirm the termination and the

goal change.

       The facts are these:

       The children came to the attention of the Philadelphia Department of

Human Services (“DHS”) on May 31, 2017, when four-year-old J.M. was taken

to the emergency room. She presented with extensive marks and bruises on

her torso, pubic area, buttocks and thighs; the bruises were so severe that

she received a full trauma evaluation. See Team Interview Summary, DHS

Exhibit 4 from the Aggravated Circumstances hearing, dated 11/9/2017.2 The

totality of injuries revealed the presence of child abuse; the bruises on J.M’s

body were in various stages of healing, indicating that there were several

incidents over time, and that the injuries were non-accidental.


____________________________________________


1 The court also terminated the parental rights of the children’s respective
fathers. None appeal.

2 At the conclusion of the termination hearing, the court incorporated into
evidence, without objection, DHS Exhibits 1 – 13 from the Aggravated
Circumstances Hearing, which occurred on November 9, 2017. We note that
the recordkeeping in the file is quite poor. Exhibits were out of order and
some were not clearly marked, making it difficult to distinguish which exhibits
stem from the termination hearing and which from prior dependency hearings.


                                           -3-
J-S64031-18



       Mother claimed that J.M. incurred the bruises when her other daughter,

seven-year-old N.M., gave J.M. a bath. See N.T., 4/26/18, at 38. G.M., the

youngest, also presented with bruises on his torso, penis and upper thighs.

He also had bite marks on his left ear, which had become infected. Mother

claimed J.M. bit G.M. Id., at 38. The forensic report revealed that DHS could

not determine whether G.M. was nonverbal because of the trauma or because

it was possible that he was on the autism spectrum.       See DHS Exhibit 4,

11/9/2017.

       The two older children, N.M and M.V., told investigators that all of the

children were beaten by Mother’s paramour. N.M. said that the children had

to “kneel on rice and put their hands up in the air and take cold showers and

if they moved they would get beat.” Id. DHS observed that the children had

bruises on each arm and imprints on their knees from the rice. Id. According

to the summary, J.M. disclosed that the paramour spanked her with a belt and

digitally penetrated her vagina. Id.

       M.V. disclosed that Mother also beat her vagina with “a plastic belt,

threw an orange and black car/truck at [M.V.] which caused [her] head to split

open and [Mother] told M.V. if anyone asked what happened to say she fell

off the bunk bed.” Id. She also disclosed that Mother “wouldn’t do anything”

to prevent the paramour’s beatings and sexual assault;3 that Mother would
____________________________________________


3 DHS concluded that at least J.M. suffered a sexual assault. N.M. told
interviewers that she knew the difference between a “good touch” and a “bad
touch” and that the paramour did not touch her in a bad way. M.V. said she
did not know the difference.

                                           -4-
J-S64031-18



also hit the children and warned the children not to tell anyone or else they

would be removed from her care. Id.

      The children were removed by an Order of Protective Custody on June

2, 2017. Mother was subsequently arrested.

      The children were adjudicated dependent on June 8, 2017, at which time

the court made an additional finding that Mother was a “grave threat” and

further ordered Mother not to have contact with the children. The court found

“aggravated circumstances” on November 9, 2017. The court ordered a slew

of evaluations.    Mother was ordered to take a parenting evaluation and

referred to a parenting and housing program. She was referred to a dual

mental health and drug/alcohol evaluation and ordered to take drug screens.

      She hardly complied with the services. Mother was discharged from a

parenting program for non-attendance. Mother claimed she attended mental

health services, but the provider said they had no record of Mother’s

participation. Mother’s common refrain was either that she did attend – even

though records indicated otherwise – or that she did not know she was

supposed to.      Often Mother attended the initial evaluation or program

meeting, and then never again. Mother never complied with any drug screens,

except for the one she was ordered to complete contemporaneously with the

November permanency review hearing.         There, she tested positive for

cannabis.   The trial court explicitly found Mother’s testimony to be not

credible.




                                    -5-
J-S64031-18



       In criminal court, Mother pleaded guilty to four counts of endangering

the welfare of a child; two counts of conspiracy, and one count of obstruction

of justice.   In the weeks just prior to the April 2018 termination hearing,

Mother was sentenced to a term of imprisonment 8 to 16 months and 5 years’

probation; Mother testified that the term was actually 3 to 6 months plus the

probation.4 See N.T., at 44; 46.

       The orphans’ court held a termination hearing on April 26, 2018, where

the children were properly represented by counsel, pursuant to 23 Pa.C.S.A.

§ 2313(a). On the same day, the trial court entered both the decree that

terminated Mother’s parental rights to all four children, as well as the

permanency review order that changed the children’s permanency goals to

adoption. On May 18, 2018, Mother filed a notice of appeal, along with a

concise statement of errors complained of on appeal, from the termination

decree and the permanency review order.

       Before we review the substantive issues presented by Mother on appeal,

we observe the recent change in our law. In Commonwealth v. Walker, __

Pa. __, 185 A.3d 969 (2018), our Supreme Court recently held:

          [I]n future cases Rule 341(a) will, in accordance with its
          Official Note, require that when a single order resolves
          issues arising on more than one lower court docket,
          separate notices of appeal must be filed. The failure to do
          so will result in quashal of the appeal.


____________________________________________


4 Mother likely was including the time already served, but the record is not
clear.

                                           -6-
J-S64031-18



Id., at 977 (emphasis added)(footnote omitted).

       Here, the decrees and orders from which Mother appeals were listed on

separate dockets in the trial court: the adoption docket (involving the

termination matter), and the dependency docket (involving goal change

matter). While Mother properly filed separate notices for each child, she did

not file separate notices for each docket.5 Because Mother filed her notices

two weeks prior to Walker, however, we need not quash the appeal.

       Mother filed this timely appeal, and she presents three issues for our

review:

          1. Did the trial judge rule in error that [DHS] [met] its
          burden of proof that Mother’s parental rights to her children
          should be terminated.

          2. Did the trial judge rule in error that the termination of
          [Mother’s] parental rights would best serve the needs and
          welfare of the children.

          3. Did the trial judge rule in error that [DHS] [met] its
          burden of proof that the goal be changed to adoption.

Mother’s Brief, at 5.

       We review Mother’s issues mindful of our well-settled standard of

review:
          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of fact
          and credibility determinations of the trial court if they are
          supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
____________________________________________


5Mother filed separate notices of appeal for each child, at 1506, 1508, 1509,
and 1510 EDA 2018, which we have consolidated.


                                           -7-
J-S64031-18


          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will. The trial court's
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re G.M.S., 193 A.3d 395, 399 (Pa. Super. 2018) (citation omitted).

       Notwithstanding its vagueness, we glean from Mother’s Brief that her

first issue relates to the trial court’s § 2511(a) analysis. Mother concedes that

she has not made progress on her reunification goals, but argues that the

ordered compliance was tantamount to a violation of her Fifth Amendment

right against self-incrimination. See Mother’s Brief, at 6, 7-9; see also U.S.

Const. Amend. 5. 6,    7   For instance, she contends that she could not begin the

SAGE parenting program without first admitting her involvement in the

children’s abuse. See Mother’s Brief, at 7. Thus, Mother would have had to

either self-incriminate or deny responsibility and suffer the consequences of

that denial in dependency court.

       The argument is novel, but not one properly preserved for our review.

Issues not raised in the lower court are waived and cannot be raised for the

____________________________________________


6 “No person…shall be compelled in any criminal case to be a witness against
himself….”

7The privilege of self-incrimination in the Pennsylvania Constitution tracks the
protection afforded under the Fifth Amendment. See Commonwealth v.
Becker, 192 A.3d 106 (Pa. Super. 2018).


                                           -8-
J-S64031-18



first time on appeal. See Pa.R.A.P. 302(a). We have interpreted Pa.R.A.P.

302(a) to mean that in order for an issue to be appealable, it must be both

“raised” and “preserved” in the trial court:

          In order to preserve an issue for appellate review, a party
          must make a timely and specific objection at the appropriate
          stage of the proceedings before the trial court. Failure to
          timely object to a basic and fundamental error will result in
          waiver of that issue. On appeal the Superior Court will not
          consider a claim which was not called to the trial court’s
          attention at a time when any error committed could have
          been corrected. In this jurisdiction…one must object to
          errors, improprieties or irregularities at the earliest possible
          stage of the adjudicatory process to afford the jurist hearing
          the case the first occasion to remedy the wrong and possibly
          avoid an unnecessary appeal to complain of the matter.

In re S.C.B., 990 A.2d 762, 767 (Pa. Super. 2010) (finding waiver when

Mother failed to raise an objection at the termination of parental rights

hearing) (quoting Thompson v. Thompson, 963 A.2d 474, 475-476 (Pa.

Super. 2008) (citation omitted). Even constitutional issues may be waived.

See, e.g., Milicic v. Basketball Mktg. Co., Inc., 857 A.2d 689 (Pa. Super.

2004).

       As far as we can discern, Mother never objected or otherwise tried to

assert her Fifth Amendment right as a defense to her noncompliance until her

counsel mentioned it in passing during the closing arguments of the

termination hearing. See N.T., at 57.8 Mother’s first issue is waived.
____________________________________________


8Although we find waiver in this instance, we would be remiss not to point
out the inconsistency between Mother’s argument and her testimony. Mother’s



                                           -9-
J-S64031-18



       We turn now to Mother’s second issue, that the court erred in finding

that termination was warranted under § 2511(b). Termination of parent rights

requires a bifurcated analysis.         If the court determines that the parent’s

conduct warrants termination under § 2511(a), only then does the court

engage in the second part of the analysis pursuant to § 2511(b):


          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. […].

23 Pa.C.S.A. §2511(b); see also In re Adoption of A.C., 162 A.3d 1123,

1128 (Pa. Super. 2017).

       Before granting a petition to terminate under § 2511(b) a court must:

          [C]arefully consider the intangible dimension of the needs
          and welfare of a child—the love, comfort, security, and
          closeness—entailed in a parent-child relationship, as well as
          the tangible dimension. Continuity of relationships is also
          important to a child, for whom severance of close parental
          ties is usually extremely painful. The trial court, in
          considering what situation would best serve the children's
          needs and welfare, must examine the status of the
          natural     parental    bond    to    consider     whether
          terminating the natural parents' rights would destroy
          something in existence that is necessary and
          beneficial.

____________________________________________


testimony was not that the court’s reunification plan placed her in an
unconstitutional catch-22, where she was forced to choose between her right
to parent her children and her right against self-incrimination. Instead her
actual position at the termination hearing was that she was unaware of her
obligations under the reunification plan. See N.T., at 51. (“I don’t know what
SAGE parenting program is.”; “I didn’t know I had an evaluation in
December.”; and “I didn’t know I was scheduled for [random drug screens].”)

                                          - 10 -
J-S64031-18



In re Adoption of G.L.L. 124 A.3d 344, 347 (Pa. Super. 2015) (quoting In

re K.J., 936 A.2d 1128, 1134 (Pa. Super. 2007)) (emphasis original).

      Instantly, the trial court found no positive or healthy bond between

Mother and the children. Mother’s testimony reveals that she is still in denial:


         To be honest with you, I think [my relationship with the
         children] is good, to be honest, I never intentionally meant
         to hit my kids or anything. I may have spanked them or I
         sat and popped them in the hand once or twice when they
         do wrong, but I was only being a mother making sure they
         didn’t do wrong by anything that they was doing.

         Now as far as loving them unconditionally, yes, I do love my
         kids unconditionally. I’ll do anything for my kids, never once
         harmed them, never picked up an object to harm them
         anything in that manner.

      N.T., at 42-43.

      Mother further testified that she was unaware that her paramour made

the children kneel on rice, or that J.M. ever needed to be rushed to the

hospital. Id., at 47. She claimed that she properly cared for G.M.’s infected

ear bites. Id., at 48. The court did not believe Mother’s account of the abuse.

The court noted further the service provider’s testimony that the children were

so afraid of Mother that they did not want to leave their caregiver’s home for

fear of coming in contact with her. See N.T., at 25. The three older children

did not even ask about Mother.        Id., at 35.   Since their placement, the

children’s behaviors improved dramatically. All of the children have “done a

complete 180” since moving in with their pre-adoptive foster parent, who is a

kinship placement.      Id., at 27. They no longer need certain rehabilitative


                                      - 11 -
J-S64031-18



services.      They have responded well to therapy.           G.M. is no longer

malnourished. The children are “flourishing.” Id., at 26. The court found that

termination best serves the children’s needs and welfare. We discern no abuse

of discretion in this regard.

      We turn now to Mother’s final contention that the court abused its

discretion by changing Child’s permanency goal to adoption. We apply the

following standard of review.

            …[T]he standard of review in dependency cases requires an
            appellate court to accept the findings of fact and credibility
            determinations of the trial court if they are supported by the
            record, but does not require the appellate court to accept
            the lower court’s interferences or conclusions of law.
            Accordingly, we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      The Juvenile Act governs proceedings to change a child’s permanency

goal. See 42 Pa.C.S.A. §§ 6301 – 6375. Trial courts must apply the following

analysis when considering a goal change petition.

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child,
      the juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the
      extent of compliance with the family service plan; (3) the
      extent of progress made towards alleviating the circumstances
      which necessitated the original placement; (4) the
      appropriateness and feasibility of the current placement goal
      for the children; (5) a likely date by which the goal for the child
      might be achieved; (6) the child’s safety. […]

      The best interests of the child, and not the interests of the
      parent, must guide the trial court. As this Court held, a child’s
      life simply cannot be put on hold in the hope that the parent



                                        - 12 -
J-S64031-18


      will summon the ability to handle the responsibilities of
      parenting.

In re A.B., 19 A.3d 1084, 1088-1089 (Pa. Super. 2011) (citations and

quotation marks omitted).

      For all of the reasons previously stated, reunification was no longer a

realistic goal. The children were still in need of parental care as Mother failed

to substantially comply with her reunification objectives at all points during

the dependency proceedings.        Their current placement has allowed the

children to live in a safe and stable environment for the first time, and they

are thriving. Mother will likely never be able to remedy the conditions which

led to the children’s placement, and she certainly cannot do so in a reasonable

amount of time. As such, adoption is the only way for the children to achieve

safety and permanency as envisioned by both the Juvenile Act and the

Adoption and Safe Families Act (ASFA), 2 U.S.C. §671 et. seq.

      Orders of termination and goal change affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/2/2019




                                     - 13 -